Fourth Court of Appeals
                                San Antonio, Texas
                                      October 9, 2015

                                   No. 04-15-00565-CV

                         IN THE INTEREST OF M.C.M., a child,

                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2013CVW000960-C3
                          Honorable Roel Canales, Judge Presiding


                                      ORDER
       Roxann G. Soto’s notification of late record is GRANTED. The reporter’s record is due
on October 23, 2015. No further extension of time will be allowed.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court